DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a purified diterpene glycoside that is isolated from Stevia rebaudiana (Specification, p. 2, l. 23). The claimed molecules are naturally-occurring in the plant, where the isolated molecules do not result in any characteristics that are markedly different from the molecules in their natural state because they are structurally identical. This judicial exception is not integrated into a practical application because the claims either (i) do not require any additional substantive elements (claims 1, 2, 13-15) or (ii) only require additional unspecified edible components to be present in the composition without the requirement of any appreciable/effective amount of the steviol glycosides, such that the overall composition does not amount to anything more than the steviol glycoside and any additional edible component (claims 16-18). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims either (i) merely limit the constituent components to more specific components that result in the molecule that is simply isolated from the plant, or (ii) for the compositions comprising other components, do not require the components to be anything in particular and do not require any amount of the steviol glycoside.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation “the saccharide” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by admitted prior art.
Regarding claim 14, the present specification admits that the claimed compounds are isolated from Stevia (p. 2, ll. 23-24). Claim 14 is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Claim 14 thus merely requires a composition comprising the claimed diterpene glycoside of claim 1, which would include the Stevia leaf itself as the composition. That the claim requires process steps of isolation, purification, and implicitly re-adding the diterpene glycoside to a composition does not render such process steps required elements of the claimed product.
As for claim 16, the present specification admits that Stevia comprises an additional sweetener (p. 2, ll. 3-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2014/0099403 A1) in view of Morita et al. (U.S. 2011/0183056 A1).
Regarding claims 1 and 2, Prakash et al. discloses an isolated and purified diterpene glycoside that is rebaudioside C (a.k.a., dulcoside B) (Fig 1, Fig. 2E), which comprises a steviol base as in claimed Formula I. At the C-13 position, rebaudioside C comprises the same constituent as that of CC-00336 in present claim 2, which also falls within the scope of the formula of claim 1. At the C-19 position, rebaudioside C comprises a single β-Glc constituent. Prakash et al. also discloses a separate molecule, rebaudioside M (a.k.a., rebaudioside X) ([0010]; Fig. 19), which comprises the same constituent as that of CC-00336 at the C-19 position—three glucose molecules.
Prakash et al. does not specifically disclose a steviol glycoside comprising the claimed formula wherein R1 and R2 are the claimed components.
However, Morita et al. discloses naturally-occurring steviol glycosides that “have structures in which more glucoses are added than [stevioside] or [rebaudioside A] and therefore provide a Stevia sweetener having an excellent strong taste” ([0018]). Morita et al. also states that “[w]hen glucose is added to the chemical structure of the various sweet components contained in Stevia, the smooth taste is improved and a method has been developed to improve the smooth and strong tastes by structurally adding glucose to the sweet components of Stevia” ([0005]).
It would have been obvious to one having ordinary skill in the to isolate and purify the claimed compound CC-00336. At the outset, the isolation and purification of any naturally-occurring steviol glycoside from S. rebaudiana is arguably obvious, as Morita et al. discloses that “even if the content amount is small, it is very important to analyze the unknown components contained in Stevia, in particular to grasp the components in which glucose is structurally added rather than [stevioside], and it is extremely important to execute a careful examination of the glucose structurally added to them from a perspective of taste-quality control” ([0006]). To the extent such instruction may be determined to be insufficient to deem the claimed compounds obvious, the instruction combined with that of Prakash et al. remedies any deficiency. Since Prakash et al. discloses the structure of rebaudioside C and rebaudioside X/M as having two additional glucose molecules at the C-19 position compared to rebaudioside C, while Morita et al. provides motivation for adding glucose molecules to such compounds (or motivation for purifying/isolating compounds with additional glucose molecules), the production and/or purification/isolation of a compound from S. rebaudiana that is the same as rebaudioside C with two additional glucose molecules at the C-19 position would be obvious, which renders the claimed compound CC-00336 obvious to a skilled practitioner.
As for claim 13, the combination of Prakash et al. and Morita et al. renders the saccharide as being glucose obvious according to the rationale detailed previously in relation to claims 1/2.
As for claim 14, the combination of Prakash et al. and Morita et al. renders a composition comprising at least one isolated and purified diterpene glycoside obvious according to the rationale detailed previously in relation to claims 1/2.
As for claim 15, Prakash et al. discloses such a composition as being a sweetener composition ([0005], [0024]).
As for claim 16, Prakash et al. discloses the composition as further comprising at least one compound that is a sweetener ([0024], [0026]).
As for claim 17, the combination of Prakash et al. and Morita et al. renders a consumable comprising an isolated/purified diterpene glycoside of claim 1 obvious according to the rationale detailed previously in relation to claims 1/2.
As for claim 18, Prakash et al. disclose such a consumable as being a beverage ([0031]).
As for claim 19, Prakash et al. discloses a method comprising (i) providing a consumable comprising at least one flavor ingredient and (ii) adding an isolated and purified diterpene glycoside to the consumable to provide a consumable with enhanced flavor ([0028], [0261]), wherein the diterpene glycoside is present in the consumable with enhanced flavor at a concentration at or below its flavor recognition threshold ([0241], where the diterpene glycoside is present in “any amount to impart the desired sweetness”). Substitution of a diterpene glycoside, such as CC-00336, in place of rebaudioside X would be obvious to a skilled practitioner in order to provide increased sweetness relative to rebaudioside X according to the rationale detailed previously in relation to claims 1/2.
As for claim 20, Prakash et al. discloses a method comprising (i) providing a consumable comprising at least one sweet ingredient and (ii) adding an isolated and purified diterpene glycoside to the consumable to provide a consumable with enhanced sweetness ([0028], [0261]), wherein the diterpene glycoside is present in the consumable with enhanced flavor at a concentration at or below its flavor recognition threshold ([0241], where the diterpene glycoside is present in “any amount to impart the desired sweetness”). Substitution of a diterpene glycoside, such as CC-00336, in place of rebaudioside X would be obvious to a skilled practitioner in order to provide increased sweetness relative to rebaudioside X according to the rationale detailed previously in relation to claims 1/2.
As for claim 21, Prakash et al. disclose such a consumable as being a beverage ([0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793